El Juez Asocíalo Señor "Wole,
emitió la opinión del tribunal.
Es éste un caso en que el apelado solicita la desestima-ción por dos razones, a saber:
*468(a) Que el apelante dejó de notificar el escrito de apela-ción a lina parte adversa y necesaria.
(b) Que dejó de obtener las debidas prórrogas para pre-sentar la transcripción de evidencia.
Tratando este último motivo parece que el apelante presentó varias mociones de prórroga a la corte de distrito y no consta de los autos que fueran provistas; sin embargo, parece que los varios jueces de la corte sentenciadora aprobaron posteriormente distintas extensiones de tiempo, por lo que, si en verdad las mociones anteriores quedaron sin pro-veer, las extensiones autorizadas posteriormente pueden considerarse como implícitamente aprobatorias a las mociones anteriormente radicadas, especialmente cuando' bay una regia de la corte de distrito exigiendo que tales mociones deben presentarse no personalmente al juez sino por conducto del secretario. En otras palabras, puede considerarse que las extensiones de los términos se concedieron mmc pro turns.
Con respecto a la falta de notificación del escrito de apelación a un codemandado consideramos que no tenemos bastantes datos ante nos para juzgar si efectivamente dicbo codemandado era parte necesaria o no.
No constan las razones en que se fundó el juez sentencia-dor para no cancelar la inscripción en el registro según se pedía en el pleito por la parte demandante.

Por tales razones la moción de desestimación debe dene-garse.